PER CURIAM.
Action for personal injuries sustained while in the service of the defendant. Upon the conclusion of the whole evidence the trial judge directed a verdict for the defendant. We find no error in this instruction. The reasons given for so directing a verdict, as set out in the record, amply vindicate the action of the court below, and do not need to be supplemented by us. The other errors assigned upon questions arising upon the admission and rejection of evidence have been examined. The court finds none of them well taken. Affirmed.